Detailed Action

Response to Arguments

Applicant's arguments filed on December 29, 2020 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Croux et al. (US-10,708,869) teaches a backbone network and end nodes communicating at frequencies that are orthogonal to one another, but it fails to teach the claimed high frequency network in the zone of interest and that low frequency nodes are positioned away from the zone of interest [see applicant’s arguments pg. 5 last three lines, pg. 6 L. 1-12].
The examiner respectfully disagrees with the applicant. Croux clearly teaches that the backbone network communicates data at a much lower frequency than the end/sensor nodes that form a second network [see Croux fig. 5 elements 310 (backbone network) and 335 (sensor network), fig. 7 elements 510 (backbone network) and 535 (sensor network), col. 6 L. 3-5]. This teaching clearly teaches that the backbone/first network is a low frequency network and the sensor/second network is a high frequency. Furthermore, Croux teaches that the backbone network comprises a plurality of nodes disposed along the tubing and that are not in the same zone where the sensor nodes are located [see Croux fig. 5 elements 310 (backbone network) and 335 (sensor network), fig. 7 elements 510 (backbone network) and 535 (sensor network)]. This teaching means that the nodes of the backbone/first network are away .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869) and Stolpman (US-9,657,564).

In regards to claim 1, Coman teaches a method comprising a step of providing one or more seismic sources [fig. 1 element 22, col. 3 L. 53-56]. Also, Coman teaches that the method comprises a step of providing a plurality of downhole seismic receivers along the well casing or tubing in zones of interest [fig. 1 elements 20, col. 3 L. 53-56]. Furthermore, Coman teaches that the method comprises a step of obtaining vertical 
Coman teaches that the plurality of downhole seismic receivers are communicatively coupled to a surface node and that the method comprises a step of transferring the processed data from the downhole processor device to the surface node (a topside node) [col. 4 L. 1-4, col. 6 L. 1-3, col. 8 L. 17-24 and L. 27-31]. However, Coman does not teach that the downhole seismic receivers are communicatively coupled and transfer data to the surface node using a downhole wireless communication network.
On the other hand, Croux teaches that downhole tools and sensors can be communicatively coupled and transfer data to the surface node using a downhole wireless communication network [fig. 5, fig. 7]. This teaching means that the method comprises a step of providing a downhole wireless communication network. Croux also teaches that the network comprises a first communication network and a second communication network along a well casing or tubing [fig. 5 elements 310 (first network) and 335 (second network), fig. 7 elements 510 (first network) and 535 (second network), col. 2 L. 20-25, col. 4 L. 13-15 (first network), col. 5 L. 63-67 (second network), col. 6 L. 36-40 (second network)]. Furthermore, Croux teaches that the second network communicates data at a much higher frequency band than the first network [col. 6 L. 3-5]. This teaching means that the method comprises a step of providing the first communication network and the second communication network, 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Croux’s teachings of providing a downhole wireless communication network in the method taught by Coman because it will permit the system to transmit reliably downhole data from a plurality of tools and sensors to the surface node.
The combination of Coman and Croux teaches that the plurality of downhole seismic receivers transmit processed data to a surface node and that the data is transmitted uphole using the downhole wireless communication network [see Coman col. 4 L. 1-4, col. 6 L. 1-3, col. 8 L. 17-24 and L. 27-31, see Croux fig. 5 and 7, col. 2 L. 20-30 and L. 55-57]. These teachings means that the plurality of downhole seismic receivers are communicatively coupled to the downhole wireless communication network; and that the method comprises a step of transferring, with the downhole wireless communication network, processed data from the downhole processor device to a topside node.  

On the other hand, Stolpman teaches that the processing includes performing data compression [col. 4 L. 27-31].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Stolpman’s teachings of compressing the data in the method taught by the combination because it will permit to store more data in memory and transmit more data with each transmission.

In regards to claim 2, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches that the method comprises the step of actuating at least one of the one or more seismic sources, which includes a drill string or drill bit [see Coman col. 3 L. 42-44].

In regards to claim 3, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches that the method comprises the step of actuating at least one of the one or more seismic sources, which includes a downhole source [see Coman col. 3 L. 38-44].

In regards to claim 4, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches that the method comprises the step of actuating at 

In regards to claim 6, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches that the providing the plurality of downhole seismic receivers includes providing geophones [see Coman col. 5 L. 47-49].

In regards to claim 7, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, further teaches that the processing includes performing data compression [see Stolpman col. 4 L. 27-31].

In regards to claim 9, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches that the receivers can detect acoustic and sonic properties [see Coman col. 3 L. 36-38].This means that the receivers comprises acoustic sensors. In other words, the providing the plurality of downhole seismic receivers includes providing acoustic sensors.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869) and Stolpman (US-9,657,564) as applied to claim 1 above, and further in view of Morrow et al. (US-2015/0354351).
In regards to claim 5, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, does not teach that the providing the plurality of downhole seismic receivers includes providing pressure and temperature sensors.
On the other hand, Morrow teaches that devices comprising seismic sensors (receivers) can also comprise pressure and temperature sensors [par. 0123 L. 1-5]. This means that the providing the plurality of downhole seismic receivers includes providing pressure and temperature sensors.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Morrow’s teachings of including temperature and pressure sensors in the method taught by the combination because it will permit the system to acquire pressure and temperature data at the same location where seismic data is acquired.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869) and Stolpman (US-9,657,564) as applied to claim 1 above, and further in view of Kjos (US-2018/0066490).

In regards to claim 8, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, does not teach obtaining a 4D seismic data set.
On the other hand, Kjos teaches that a 4D seismic data set can be obtained repeating said obtaining vertical seismic profile data along the well casing or tubing with 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kjos’ teachings of obtaining a 4D seismic data set in the method taught by the combination because it will permit to monitor other parameters such as fluid front movements, vibrations, mechanical conditions of a well and leakages [see Kjos par. 0008].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869) and Stolpman (US-9,657,564) as applied to claim 1 above, and further in view of Morrow et al. (US-2015/0354351).

In regards to claim 11, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches the second plurality of communication nodes are configured to transmit signals and receive signals using a frequency that is much higher than the frequency used by the first plurality of communication nodes to transmit signals and to receive signals [see Croux fig. 5 and 7, col. 6 L. 3-6]. However, the combination does not teach that the frequency used by the first plurality of communication nodes is less or equal than 200 KHz and that the frequency used by the second plurality of communication nodes is greater than 200 KHz.
On the other hand, Morrow teaches that acoustic communications can be performed using frequencies that go from 50 KHz to 500 KHz [par. 0107 L. 1-3].

The combination of Coman, Croux, Stolpman and Morrow teaches that the second nodes use a much higher frequency than the first nodes to perform communications in order to prevent interference, and that the frequencies can go from 50 KHz to 500 KHz [see Croux col. 5 L. 19-22, col. 6 L. 3-6, see Morrow par. 0107 L. 1-3]. The combination does not explicitly teach that the first nodes uses a frequency that is less or equal than 200 KHz and that the frequency used by the second nodes is greater than 200 KHz. However, it is clear from the combinations teachings that the frequencies used by the first nodes and second nodes must be different and can go from 50 KHz to 500 KHz. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have modified the method tough by the combination so the first nodes use a frequency that less or equal than 200 KHz and the second nodes is use a frequency that is greater than 200 KHz because those frequencies will permit the first nodes and the second nodes to communicate data without interference.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869) and Stolpman (US-9,657,564) as applied to claim 1 above, and further in view of Duncan et al. (US-7,986,587).

In regards to claim 12, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches a step of processing, with a downhole processor device, data obtained by at least one of the plurality of downhole seismic receivers [see Coman col. 6 L. 1-3, col. 8 L. 17-24, col. 8 L. 27-31]. However, the combination does not teach that the processing comprises performing a cross-correlation with adjacent nodes.
On the other hand, Duncan teaches that processing of seismic data can comprise cross-correlating the seismic data obtained by one receiver with seismic data obtained by adjacent receivers [abstract L. 6-14, col. 3 L. 54-61].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Duncan’s teachings of cross-correlating data of adjacent nodes in the method taught by the combination because it will permit the processor to determine seismic properties such as velocity [see Duncan col. 4 L. 40-44].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coman et al. (US-8,805,632) in view of Croux et al. (US-10,708,869) and Stolpman (US-9,657,564) as applied to claim 1 above, and further in view of Forgues et al. (US-10,209,381).

In regards to claim 13, the combination of Coman, Croux and Stolpman, as applied in claim 1 above, teaches a step of processing, with a downhole processor device, data obtained by at least one of the plurality of downhole seismic receivers [see 
On the other hand, Forgues teaches that seismic data can be analyzed in the frequency domain in order to reduce the data that is transmitted [col. 7 L. 43-67, col. 8 L. 1-5].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Forgues’s teachings of analyzing the seismic data in frequency domain in the method taught by the combination because it will permit to reduce the amount of data that is going to be transmitted through the downhole wireless network.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.